DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are pending.

Election/Restrictions
Applicant’s arguments with respect to the Election of Species have been fully considered and are persuasive.  The Election of Species requirement has been withdrawn and claims 13 and 14 have been rejoined and examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6, 7, 15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gorgi (US 2009/0302655).  Gorgi discloses a synchronous chair mechanism for simultaneously changing a seat and a backrest of a chair from a zero position in which the backrest is tilted to a minimum extent relative to the seat (figs. 7 and 8), into an end position (figs. 9 and 10) in which the backrest is tilted to a maximum extent relative to the seat, comprising: a spring element (fig. 7: 16); multiple basic elements; a latching structure (fig. 7: 14, 15); and a slide coupling piece (fig. 7: 7), wherein the basic elements include a base (fig. 7: 1) that is connectable to a substructure provided for setting up the chair, a backrest carrier (fig. 7:  by the plate 9 with the handle 10 is to adjust the position of the bearing element 13 between the two levers along the respective bearing surfaces and to maintain the position of the pin 13 fixed relative to the element 2 during reclining.”).
As concerns claim 2, Gorgi discloses wherein the backrest carrier is mounted on the base so as to be pivotable about a first rotational axis (fig. 7: 5), the seat support is connected to the front end of the spring element so as to articulate about a third rotational axis (fig. 7: 23), the rear end of the spring element is hinged to the backrest carrier via a fourth rotational axis (fig. 7: rounded end of 7), and the first rotational axis, the third rotational axis, and the fourth rotational axis are different from one another.
As concerns claim 4, Gorgi discloses wherein the slide coupling piece is mounted on the rear end of the spring element so as to be pivotable about the fourth rotational axis (fig. 7: 7 is mounted on the end of the spring).
As concerns claim 6, Gorgi discloses wherein the seat support is connected to the backrest carrier with articulation about a second rotational axis (fig. 7: 22).
As concerns claim 7, Gorgi discloses wherein a connecting arm (fig. 7: 4) that is mounted on the seat support so as to be pivotable about the third rotational axis (fig. 7: 23), wherein the spring element is connected to the connecting arm so as to be pivotable about a fifth rotational axis (fig. 7: 21) that is different from the first rotational axis, the third rotational axis, and the fourth rotational axis.
As concerns claim 15, Gorgi discloses wherein the first rotational axis is situated between the second rotational axis and the fourth rotational axis (fig. 7: 5 is between 22 and 7).
As concerns claim 17, Gorgi discloses a chair having a seat, a backrest, a substructure, and a synchronous chair mechanism according to claim 1, wherein the seat is held by a seat support of the synchronous chair mechanism, the backrest is mounted on a backrest carrier of the synchronous chair mechanism, and the substructure is connected to a base of the synchronous chair mechanism (fig. 7).

Claim(s) 1-5, 11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daeschle et al. (US 2004/0140702) (“Daeschle”).  Daeschle discloses a synchronous chair mechanism for simultaneously changing a seat and a backrest of a chair from a zero position in which the backrest is tilted to a minimum extent relative to the seat (fig. 5), into an end position (fig. 6) in which the backrest is tilted to a maximum extent relative to the seat, comprising: a spring element (fig. 1: 21); multiple basic elements; a latching structure (fig. 1: 12); and a slide coupling piece (fig. 5: end cap of 20 having tooth 32), wherein the basic elements include a base (fig. 1: 7) that is connectable to a substructure provided for setting up the chair, a backrest carrier (fig. 1: 2) on which the backrest is mountable, and a seat support (fig. 1 shown) that is designed for holding a seat, wherein the spring element has a front end and a rear end and is operatively connected to at least two of the basic elements (fig. 2), wherein the latching structure is provided on one of the basic elements (it is provided on the backrest carrier), wherein the slide coupling piece (fig. 1: end having 32) is pivotably mounted on the front end of .
As concerns claim 2, Daeschle discloses wherein the backrest carrier is mounted on the base so as to be pivotable about a first rotational axis (fig. 2: 3), the seat support is connected to the front end of the spring element so as to articulate about a third rotational axis (fig. 2: 4), the rear end of the spring element is hinged to the backrest carrier via a fourth rotational axis (fig. 6: 32), and the first rotational axis, the third rotational axis, and the fourth rotational axis are different from one another
As concerns claim 3, Daeschle discloses wherein the latching structure is provided on the backrest carrier (as shown in fig. 6, 12 rotates with the backrest carrier).
As concerns claim 4, Daeschle discloses wherein the slide coupling piece is mounted on the rear end of the spring element so as to be pivotable about the fourth rotational axis (fig. 6 the end cap of 20 rotates around the rotational axis created by tooth 32).
As concerns claim 5, Daeschle discloses wherein in the zero position of the synchronous chair mechanism, the slide coupling piece is decoupled from the latching structure of the backrest carrier so that the slide coupling piece is movable relative to the latching structure, as the result of which a distance between the fourth rotational axis and the first rotational axis may be changed in order to change the action of the spring element (as shown in figs. 4 and 5, the distance between 32 and 3 is changed to change the action of the spring)
As concerns claim 11, Daeschle discloses wherein the latching structure has a tooth row (fig. 2: 31) and the slide coupling piece has an engagement tooth (fig. 2: 32), wherein outside 
As concerns claim 13, Daeschle discloses a control device (fig. 1: 16) via which the slide coupling piece is movable along the latching structure in the zero position of the synchronous chair mechanism, so that a distance between the first rotational axis and the fourth rotational axis may be changed.

Allowable Subject Matter
Claims 8, 9, 10, 12, 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art references of Gorgi and Daeschle fail to teach wherein the connecting arm is mounted on the base so as to be pivotable about a separate sixth rotational axis, wherein the base has a base sliding surface upon which the a mating surface of the slide coupling piece rests in the zero position, wherein the control device comprises a rotary lever and a gearwheel, or wherein the chair mechanism comprises a further backrest carrier and further slide coupling piece. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231.  The examiner can normally be reached on Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636